DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 19 are objected to because of the following informalities:  
Regarding claim 1, the phrase “and wherein at least of the acoustic energy in the environment of the left-side user” should be –and wherein at least some of the acoustic energy…--.  
Regarding claims 11 and 19, in the phrase “at least one user is in present on the mattress”, the word “in” should be omitted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, the claim limitation “means for supporting a mattress” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is nothing in the specification which describes what the means for supporting the mattress should be. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8, 9, 11, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Dusanter (US Patent Application Publication 20160015314).
Regarding claim 1, Dusanter teaches a bed system comprising: a mattress (Figure 1; where 10 is pointing) to support a left-side user on a left-side portion and a right-side user on a right-side portion (Figure 5; as shown); at least one acoustic sensor configured to sense acoustic energy in the environment of the left-side user and of the right-side user (Paragraph 81 “The microphone 11 is adapted to detect and record sounds that surround the user, for example noises from the street, user's breathing, snoring (of either the user, or the user's partner who is sleeping in the same room), etc.”), wherein at least some of the acoustic energy in the environment of the left-side user and of the right-side user is created by the left-side user and wherein at least of the acoustic energy in the environment of the left-side user and of the right-side user is created by the right-side user (Paragraph 81 describes both of the two users snoring); at least one pressure sensor (Abstract “The system further comprises a first sensing unit positioned in the user's bed comprising one or more sensors adapted to sense at least pressure and changes in pressure exerted by the user lying in the bed”) configured to sense pressure applied to the left-side portion by the left-side user and applied to the right-side portion by the right-side user (Paragraph 149 “In case of double bed, each user has his own sensing unit 2, 102, which collects his or her data.”); and a controller (Paragraph 84 and Figure 2; 14, 7) configured to: receive at least one acoustic stream from the at least one acoustic sensor, the at least one acoustic stream representing the acoustic energy sensed by the acoustic sensor (Paragraph 88 “the display unit may display various kinds of information, such as…level of noise”); receive at least one pressure stream from the at least one pressure sensor, the at least one pressure stream representing the pressure sensed by the pressure sensor; generate, from the at least one acoustic stream and from the at least one pressure stream: left-side snore/breath parameters for the left-side user; and right-side snore/breath parameters for the right-side user (Paragraph 115-116, “The snoring relieving adaptive sequence may be designed for the snoring user, for his/her partner sleeping in the same room, or for both. [0116] g) The microphone 11 together with the sleep sensing unit 2 may be used to monitor whether the user suffers from sleep apnea. If determined so, the user's state may be further monitored and assessed, or downloaded by an authorised medical person. More specifically, the microphone 11 may capture the sounds of the user snoring and breathing irregularly and/or with pauses. The bedside device 1 and/or the mobile terminal 7 then assesses whether the user stops breathing and therefore whether s/he suffers from sleep apnea. Alternatively, the sensing unit 2 may detect user breathing irregularly and/or with pauses through the changes in pressure on the sensing unit 2. The sensing unit 2 may be further adapted to measure vibrations caused by the user's snoring; the bedside device 1 and/or the mobile terminal 7 then correlates the pressure changes due to breathing and the vibrations caused by snoring to assess whether user suffers from the sleep apnea.”); determine that a home automation rule include a condition that include at least one of the left-side snore/breath parameters and the right-side snore/breath parameters; responsive to determining that a home automation rule includes a condition that includes at least one of the left-side snore/breath parameters and the right-side snore/breath parameters, send an instruction to drive a controllable device to the controllable device (Paragraph 115, “f) The light source 3 and the loudspeaker 4 may create a snoring relieving adaptive sequence when the user is determined by the microphone 12 and/or other sensors to be snoring.” (thus, the home automation rule would be the rule to create a snoring relieving adaptive sequence, which only happens upon a determination that there is snoring, and the controllable device instruction would then be sent to operate the light source and loudspeaker which are the controllable devices)).
Regarding claim 2, Dusanter teaches the system further comprising the controllable device, the controllable device configured to: receive the instruction to drive the controllable device; and responsive to receiving the instruction to drive the controllable device, drive in order to alter the environment of the user ((Paragraph 115, “f) The light source 3 and the loudspeaker 4 may create a snoring relieving adaptive sequence when the user is determined by the microphone 12 and/or other sensors to be snoring.”).
Regarding claim 4, Dusanter teaches the at least one pressure sensor comprises two pressure sensors (Paragraph 149 “In case of double bed, each user has his own sensing unit 2, 102, which collects his or her data”).
Regarding claim 5, Dusanter teaches the at least one pressure sensor comprises one pressure sensor configured to separately sense pressure applied to the left-side portion by the left-side user and separately sense applied to the right-side portion by the right-side user  (Paragraph 149 “In case of double bed, each user has his own sensing unit 2, 102, which collects his or her data”).
Regarding claim 8, Dusanter teaches the controller is further configured to: join an acoustic stream of the one or more acoustic streams with a pressure stream of the one or more pressure streams to create a left-side joined stream (Paragraph 115 “The microphone 11 together with the sleep sensing unit 2 may be used to monitor whether the user suffers from sleep apnea” (thus the microphone and sensing unit monitor this together, in a joined stream); also see Figures 3a-3c which show joined streams of various parameters of the user; see also Paragraph 133 “The mobile terminal 7 is further adapted to store the data received from the bedside device 1 and/or the sensors in its own memory, and process it. Preferably, all the obtained data are correlated. The specialized application, provided in the mobile terminal 7, is then adapted to provide the user with various information relating to his/her health, heart rate, breathing”; and Paragraph 149 “In case of double bed, each user has his own sensing unit 2, 102, which collects his or her data. The bedside device 1 may be thus configured to process two distinct data sets obtained from two distinct sensing units 2, 102.”); join an acoustic stream of the one or more acoustic streams with a pressure stream of the one or more pressure streams to create a right-side joined stream (Paragraph 149 “In case of double bed, each user has his own sensing unit 2, 102, which collects his or her data. The bedside device 1 may be thus configured to process two distinct data sets obtained from two distinct sensing units 2, 102.”); use the left-side joined stream and the right-side joined stream to generate, from the at least one acoustic stream and from the at least one pressure stream: left-side snore/breath parameters for the left-side user; and right-side snore/breath parameters for the right-side user (Paragraph 154 describes generating snore parameters for each user individually from the sensed data set).
Regarding claim 9, as best understood, Dusanter teaches the controller is further configured to: use one sensing modality to generate, from the at least one acoustic stream and from the at least one pressure stream: left-side snore/breath parameters for the left-side user (Paragraph 115 “The microphone 11 together with the sleep sensing unit 2 may be used to monitor whether the user suffers from sleep apnea” (thus the microphone and sensing unit monitor this together, in a joined stream); also see Figures 3a-3c which show joined streams of various parameters of the user; see also Paragraph 133 “The mobile terminal 7 is further adapted to store the data received from the bedside device 1 and/or the sensors in its own memory, and process it. Preferably, all the obtained data are correlated. The specialized application, provided in the mobile terminal 7, is then adapted to provide the user with various information relating to his/her health, heart rate, breathing”; and Paragraph 149 “In case of double bed, each user has his own sensing unit 2, 102, which collects his or her data. The bedside device 1 may be thus configured to process two distinct data sets obtained from two distinct sensing units 2, 102.”); and right-side snore/breath parameters for the right-side user; use a second sensing modality to confirm the left-side snore/breath parameters and the right-side snore/breath parameters (Paragraph 155, describes evaluating the data to confirm that the sensed parameter was attributed to the correct person and the not the result of the opposite person’s actions).
Regarding claim 11, Dusanter teaches the controller is further configured to: determine that at least one user is in present on the mattress (Paragraph 64); determine that at least one user is sleeping (See Paragraph 2, Paragraph 102, Figures 3a-3c (W vs. REM vs. L vs. D) and Paragraph 109; all of which describe the system determining when the user is awake versus in various stages of sleep).
Regarding claim 15, as best understood, Dusanter teaches  a bed system comprising: means for supporting a mattress (Figure 1a; there are fee shown supporting the mattress on the top layer of the bed) to support a left-side user on a left-side portion and a right-side user on a right-side portion (Figure 5; as shown); at least one acoustic sensor (Paragraph 81 “The microphone 11 is adapted to detect and record sounds that surround the user, for example noises from the street, user's breathing, snoring (of either the user, or the user's partner who is sleeping in the same room), etc.”) configured to sense acoustic energy in the environment of the left-side user and of the right-side user; at least one pressure sensor (Abstract “The system further comprises a first sensing unit positioned in the user's bed comprising one or more sensors adapted to sense at least pressure and changes in pressure exerted by the user lying in the bed”) configured to sense pressure applied to the left-side portion by the left-side user and applied to the right-side portion by the right-side user; and a controller (Paragraph 84 and Figure 2; 14, 7) configured to: receive at least one acoustic stream from the at least one acoustic sensor (Paragraph 88 “the display unit may display various kinds of information, such as…level of noise”), the at least one acoustic stream representing the acoustic energy sensed by the acoustic sensor; receive at least one pressure stream from the at least one pressure sensor (Abstract and Paragraph 155), the at least one pressure stream representing the pressure sensed by the pressure sensor; 89Attorney Docket No.: 39870-0169001 generate, from the at least one acoustic stream and from the at least one pressure stream: left-side snore/breath parameters for the left-side user; and right-side snore/breath parameters for the right-side user (Paragraph 115-116, “The snoring relieving adaptive sequence may be designed for the snoring user, for his/her partner sleeping in the same room, or for both. [0116] g) The microphone 11 together with the sleep sensing unit 2 may be used to monitor whether the user suffers from sleep apnea. If determined so, the user's state may be further monitored and assessed, or downloaded by an authorised medical person. More specifically, the microphone 11 may capture the sounds of the user snoring and breathing irregularly and/or with pauses. The bedside device 1 and/or the mobile terminal 7 then assesses whether the user stops breathing and therefore whether s/he suffers from sleep apnea. Alternatively, the sensing unit 2 may detect user breathing irregularly and/or with pauses through the changes in pressure on the sensing unit 2. The sensing unit 2 may be further adapted to measure vibrations caused by the user's snoring; the bedside device 1 and/or the mobile terminal 7 then correlates the pressure changes due to breathing and the vibrations caused by snoring to assess whether user suffers from the sleep apnea.”); determine that a home automation rule include a condition that include at least one of the left-side snore/breath parameters and the right-side snore/breath parameters; responsive to determining that a home automation rule includes a condition that includes at least one of the left-side snore/breath parameters and the right-side snore/breath parameters, send an instruction to drive a controllable device to the controllable device (Paragraph 115, “f) The light source 3 and the loudspeaker 4 may create a snoring relieving adaptive sequence when the user is determined by the microphone 12 and/or other sensors to be snoring.” (thus, the home automation rule would be the rule to create a snoring relieving adaptive sequence, which only happens upon a determination that there is snoring, and the controllable device instruction would then be sent to operate the light source and loudspeaker which are the controllable devices)).
Regarding claim 16, Dusanter teaches further comprising the controllable device, the controllable device configured to: receive the instruction to drive the controllable device; and responsive to receiving the instruction to drive the controllable device, drive in order to alter the environment of the user ((Paragraph 115, “f) The light source 3 and the loudspeaker 4 may create a snoring relieving adaptive sequence when the user is determined by the microphone 12 and/or other sensors to be snoring.”).
Regarding claim 17, Dusanter teaches the controller is further configured to: join an acoustic stream of the one or more acoustic streams with a pressure stream of the one or more pressure streams to create a left-side joined stream  (Paragraph 115 “The microphone 11 together with the sleep sensing unit 2 may be used to monitor whether the user suffers from sleep apnea” (thus the microphone and sensing unit monitor this together, in a joined stream); also see Figures 3a-3c which show joined streams of various parameters of the user; see also Paragraph 133 “The mobile terminal 7 is further adapted to store the data received from the bedside device 1 and/or the sensors in its own memory, and process it. Preferably, all the obtained data are correlated. The specialized application, provided in the mobile terminal 7, is then adapted to provide the user with various information relating to his/her health, heart rate, breathing”; and Paragraph 149 “In case of double bed, each user has his own sensing unit 2, 102, which collects his or her data. The bedside device 1 may be thus configured to process two distinct data sets obtained from two distinct sensing units 2, 102.”); join an acoustic stream of the one or more acoustic streams with a pressure stream of the one or more pressure streams to create a right-side joined stream  (Paragraph 149 “In case of double bed, each user has his own sensing unit 2, 102, which collects his or her data. The bedside device 1 may be thus configured to process two distinct data sets obtained from two distinct sensing units 2, 102.”); use the left-side joined stream and the right-side joined stream to generate, from the at least one acoustic stream and from the at least one pressure stream: left-side snore/breath parameters for the left-side user; and right-side snore/breath parameters for the right-side user (Paragraph 154 describes generating snore parameters for each user individually from the sensed data set).
Regarding claim 18, as best understood, Dusanter teaches the controller is further configured to: use one sensing modality to generate, from the at least one acoustic stream and from the at least one pressure stream: left-side snore/breath parameters for the left-side user (Paragraph 115 “The microphone 11 together with the sleep sensing unit 2 may be used to monitor whether the user suffers from sleep apnea” (thus the microphone and sensing unit monitor this together, in a joined stream); also see Figures 3a-3c which show joined streams of various parameters of the user; see also Paragraph 133 “The mobile terminal 7 is further adapted to store the data received from the bedside device 1 and/or the sensors in its own memory, and process it. Preferably, all the obtained data are correlated. The specialized application, provided in the mobile terminal 7, is then adapted to provide the user with various information relating to his/her health, heart rate, breathing”; and Paragraph 149 “In case of double bed, each user has his own sensing unit 2, 102, which collects his or her data. The bedside device 1 may be thus configured to process two distinct data sets obtained from two distinct sensing units 2, 102.”); and right-side snore/breath parameters for the right-side user; use a second sensing modality to confirm the left-side snore/breath parameters and the right-side snore/breath parameters (Paragraph 155, describes evaluating the data to confirm that the sensed parameter was attributed to the correct person and the not the result of the opposite person’s actions).
Regarding claim 19, Dusanter teaches the controller is further configured to: determine that at least one user is in present on the mattress (Paragraph 64); determine that at least one user is sleeping (See Paragraph 2, Paragraph 102, Figures 3a-3c (W vs. REM vs. L vs. D) and Paragraph 109; all of which describe the system determining when the user is awake versus in various stages of sleep).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusanter (US Patent Application Publication 20160015314) in view of Correa (US Patent Application Publication 20200178887).
Regarding claim 3, Dusanter does not teach the at least one acoustic sensor comprises two acoustic sensors. Correa teaches the at least one acoustic sensor comprises two acoustic sensors (Paragraph 175 “a sleep monitoring system may include microphones that are able to measure the sound levels near each sleeper--if the microphones near one sleeper detect levels of noise corresponding to the level of noise that may be expected when someone is snoring, then the sleep monitoring system may indicate that such a sleeper is snoring”). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the single microphone of Dusanter to be two microphones as in Correa in order to allow the microphones to be placed closer to the sound source being measured and more easily differentiate between noises from multiple sleepers. 
Regarding claim 10, Dusanter does not teach the controller is further configured to: filter at least one of the at least one acoustic stream and the at least one pressure stream. Correa teaches the controller is further configured to: filter at least one of the at least one acoustic stream and the at least one pressure stream (Paragraph 90). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pressure sensor data of Dusanter to be filtered to “eliminate, for example, pressure sensor data due to gross movement before performing other analysis” (Correa Paragraph 90). 
Regarding claim 14, Dusanter teaches a method comprising: monitoring snore and breathing acoustics of two sleepers sharing a bed (Paragraphs 115-116 and 149); separating the acoustic source signals for the first sleeper of the two sleepers and the second sleeper of the two sleepers from the acoustic recordings captured by at least one acoustic sensor (Paragraph 81 describes a microphone for acoustic recordings) via a source separation algorithm (Paragraph 154 describes correlating the sensing unit data (i.e. the pressure data) with the bedside device data (i.e. the acoustic data) to determine the cause of sensed data, including which user caused the sense data; and this would be programmed using an algorithm, i.e. a “source separation algorithm) and associating each of the two separated acoustic sources with the first sleeper and the second sleeper utilizing the pressure data (Paragraph 8 describes tracking pressure data of the user(s)) of the left and right sleepers including: matching signal features of the first separated acoustic signal and the second separated acoustic signal to signal features of the left pressure data and the right pressure data (Paragraph 154 describes correlating the sensing unit data (i.e. the pressure data) with the bedside device data (i.e. the acoustic data) to determine the cause of sensed data, including which user caused the sense data). Dusanter does not teach that the acoustic source signals are from two acoustic recordings captured by two acoustic sensors. Correa teaches the acoustic source signals are from two acoustic recordings captured by two acoustic sensors (Paragraph 175 “a sleep monitoring system may include microphones that are able to measure the sound levels near each sleeper--if the microphones near one sleeper detect levels of noise corresponding to the level of noise that may be expected when someone is snoring, then the sleep monitoring system may indicate that such a sleeper is snoring”). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the single microphone of Dusanter to be two microphones as in Correa in order to allow the microphones to be placed closer to the sound source being measured and more easily differentiate between noises from multiple sleepers. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusanter (US Patent Application Publication 20160015314) in view of Gavriely (US Patent 6261238).
Regarding claim 6, Dusanter does not teach the at least one acoustic sensor comprises: a signal conditioner; and a digitizer; wherein the acoustic stream is a digital stream of data. Gavriely teaches the at least one acoustic sensor comprises: a signal conditioner (Column 15; lines 27-36); and a digitizer; wherein the acoustic stream is a digital stream of data (Column 15; lines 9-19). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the signals of Dusanter to be conditioned and digitized as in Gavriely in order to allow for easier processing and reading of the signals the sensors receive. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusanter (US Patent Application Publication 20160015314) in view of Tabert (US Patent Application Publication 20180050171).
Regarding claim 7, Dusanter does not teach the at least one pressure sensor comprises: a signal conditioner; and a digitizer; wherein the pressure stream is a digital stream of data. Tabert teaches the at least one pressure sensor comprises: a signal conditioner; and a digitizer; wherein the pressure stream is a digital stream of data (Paragraphs 72-73). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the signals of Dusanter to be conditioned and digitized as in Gavriely in order to allow for easier processing and reading of the signals the sensors receive.
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusanter (US Patent Application Publication 20160015314) in view of Hariri (US Patent Application Publication 20160270948).
Regarding claim 12, Dusanter does not teach the generating of the left-side snore/breath parameters and the generating of the right-side snore/breath parameters is performed responsive to the determination that at least one user is sleeping. Hariri teaches the generating of the left-side snore/breath parameters and the generating of the right-side snore/breath parameters is performed responsive to the determination that at least one user is sleeping (Paragraph 165 describes keeping sensors in “sleep” mode until the apparatus determines the user is sleeping). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the microphone of Dusanter to be in sleep mode until it was determined the user was sleeping in order to not record unwanted sounds such as conversations, sounds or videos the user might be listening to, or other such noises as the user is falling asleep. 
Regarding claim 20, Dusanter does not teach the generating of the left-side snore/breath parameters and the generating of the right-side snore/breath parameters is performed responsive to the determination that at least one user is sleeping. Hariri teaches the generating of the left-side snore/breath parameters and the generating of the right-side snore/breath parameters is performed responsive to the determination that at least one user is sleeping (Paragraph 165 describes keeping sensors in “sleep” mode until the apparatus determines the user is sleeping). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the microphone of Dusanter to be in sleep mode until it was determined the user was sleeping in order to not record unwanted sounds such as conversations, sounds or videos the user might be listening to, or other such noises as the user is falling asleep. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusanter (US Patent Application Publication 20160015314) in view of Arnold (US Patent Application Publication 20160007934).
Regarding claim 13, Dusanter teaches the controller is further configured to: generate, from the at least one acoustic stream and from the at least one pressure stream: left-side snore/breath parameters for the left-side user; and right-side snore/breath parameters for the right-side user (Paragraph 115 “The microphone 11 together with the sleep sensing unit 2 may be used to monitor whether the user suffers from sleep apnea” (thus the microphone and sensing unit monitor this together, in a joined stream); also see Figures 3a-3c which show joined streams of various parameters of the user; see also Paragraph 133 “The mobile terminal 7 is further adapted to store the data received from the bedside device 1 and/or the sensors in its own memory, and process it. Preferably, all the obtained data are correlated. The specialized application, provided in the mobile terminal 7, is then adapted to provide the user with various information relating to his/her health, heart rate, breathing”; and Paragraph 149 “In case of double bed, each user has his own sensing unit 2, 102, which collects his or her data. The bedside device 1 may be thus configured to process two distinct data sets obtained from two distinct sensing units 2, 102.”). Dusanter does not teach the controller is configured to use a machine learning classifier to generate the parameters from the pressure and acoustic streams.  Arnold teaches the controller is configured to use a machine learning classifier to generate the parameters from the pressure and acoustic streams (Paragraphs 81-97 describe using a machine learning classifier to classify movement and noise data to identify periods of sleep and other classifications). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Dusanter to use a machine learning classifier in order to allow the computer more accurately classify sleep events and react to such events. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 5, 8, 9, 11, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16233339 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3, 10, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16233339 in view of Correa (US Patent Application Publication 20200178887). The claims of the 339 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 339 application would be obvious over Correa.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16233339 in view of Gavriely (US Patent 6261238). The claims of the 339 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 339 application would be obvious over Gavriely.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16233339 in view of Tabert (US Patent Application Publication 20180050171). The claims of the 339 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 339 application would be obvious over Tabert.
Claims 12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16233339 in view of Hariri (US Patent Application Publication 20160270948). The claims of the 339 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 339 application would be obvious over Hariri.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16233339 in view of Arnold (US Patent Application Publication 20160007934). The claims of the 339 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 339 application would be obvious over Arnold.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 4, 5, 8, 9, 11, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233394 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3, 10, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233394 in view of Correa (US Patent Application Publication 20200178887). The claims of the 394 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 394 application would be obvious over Correa.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233394 in view of Gavriely (US Patent 6261238). The claims of the 394 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 394 application would be obvious over Gavriely.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233394 in view of Tabert (US Patent Application Publication 20180050171). The claims of the 394 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 394 application would be obvious over Tabert.
Claims 12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233394 in view of Hariri (US Patent Application Publication 20160270948). The claims of the 394 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 394 application would be obvious over Hariri.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233394 in view of Arnold (US Patent Application Publication 20160007934). The claims of the 394 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 394 application would be obvious over Arnold.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 4, 5, 8, 9, 11, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233394 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3, 10, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233260 in view of Correa (US Patent Application Publication 20200178887). The claims of the 260 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 260 application would be obvious over Correa.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233260 in view of Gavriely (US Patent 6261238). The claims of the 260 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 260 application would be obvious over Gavriely.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233260 in view of Tabert (US Patent Application Publication 20180050171). The claims of the 260 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 260 application would be obvious over Tabert.
Claims 12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233260 in view of Hariri (US Patent Application Publication 20160270948). The claims of the 260 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 260 application would be obvious over Hariri.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233260 in view of Arnold (US Patent Application Publication 20160007934). The claims of the 260 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 260 application would be obvious over Arnold.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 2, 4, 5, 8, 9, 11, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233239 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3, 10, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233239 in view of Correa (US Patent Application Publication 20200178887). The claims of the 239 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 239 application would be obvious over Correa.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233239 in view of Gavriely (US Patent 6261238). The claims of the 239 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 239 application would be obvious over Gavriely.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233239 in view of Tabert (US Patent Application Publication 20180050171). The claims of the 239 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 239 application would be obvious over Tabert.
Claims 12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233239 in view of Hariri (US Patent Application Publication 20160270948). The claims of the 239 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 239 application would be obvious over Hariri.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16233239 in view of Arnold (US Patent Application Publication 20160007934). The claims of the 239 application and this application both relate to a snore prevention bed system using a pressure sensor and acoustic sensor to diagnose and treat snoring, and the additional subject matter that is not taught by the 239 application would be obvious over Arnold.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673